 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of October 12,
2017, is by and between Akers Biosciences, Inc., a New Jersey corporation (the
“Company”), and the undersigned holder (the “Holder”) of warrants to purchase
shares of the Company’s common stock, no par value (the “Common Stock”).

 

WHEREAS, the Holder beneficially owns in the aggregate the number of warrants to
purchase Common Stock at an exercise price of $1.96 per share that are
exercisable until September 30, 2022, as set forth on the Holder’s signature
page hereto (the “Original Warrants”).

 

WHERAS, in order to induce the Holder to exercise the Original Warrants, the
Company and the Holder hereby agree to amend the Warrants to reduce the exercise
price thereof to $1.00 (the “Amended Exercise Price”) for the period starting as
of the date of this agreement and ending on December 15, 2017.

 

WHEREAS, the Holder desires to exercise such Original Warrants in the amounts
set forth on the applicable signature pages hereto using the Amended Exercise
Price and, immediately prior to such exercise and in consideration of the
Holder’s exercise of such Original Warrants, the Company has agreed to issue the
Holder, in addition to the shares of Common Stock to which such exercising
Holder is entitled pursuant to the exercise of the Original Warrants, an equal
number of new warrants as the number of Original Warrants being exercised with
an exercise price of $1.26 per share in the form attached hereto as Exhibit A
(the “New Warrants”). The shares of Common Stock underlying the Original
Warrants are referred to herein as the “Warrant Shares”. The shares of Common
Stock underlying the New Warrants are referred to herein as the “New Warrant
Shares” and collectively with the New Warrants and Warrant Shares, the
“Securities”.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the New Warrants.

 

ARTICLE II

EXERCISE OF ORIGINAL WARRANTS

 

Section 2.1 Exercise of Warrants. (a) Subject to the conditions in Section 2.3
below and the provisions of Section 2.5 below, by executing this Agreement, the
Company and the Holder hereby agree that the Holder shall be deemed to have
exercised the number of Original Warrants set forth on the signature page hereto
for aggregate cash proceeds to the Company in the amount set forth on the
Holder’s signature page hereto, pursuant to the terms of the Original Warrants,
except that the exercise price thereunder shall be the Amended Exercise Price
(as defined below). The Holder shall deliver the aggregate cash exercise price
for such Original Warrants to the bank account set forth on the Company’s
signature page hereto within two Trading Days after the date hereof and the
Company shall deliver the Warrant Shares to the Holder via the Depository Trust
Company Deposit or Withdrawal at Custodian system pursuant to the terms of the
Original Warrants, but pursuant to DWAC instructions set forth on the Holder’s
signature page hereto. The date of the closing of the exercise of the Original
Warrants shall be referred to as the “Closing Date”.

 

 1 

 

 

(b) After the Closing Date, if and whenever the Holder, together with its
Attribution Parties (as defined in Section 2(e) of the Original Warrants), can
exercise Original Warrants for 100,000 Warrant Shares or more (the “Threshold
Amount”) in compliance with the Beneficial Ownership Limitation, the Holder
hereby covenants and agrees to promptly exercise the Holder’s Attribution Party
Pro Rata Percentage (as defined below) of such Threshold Amount of the Original
Warrants held by it by delivery of a Notice of Exercise pursuant to the terms
and conditions of the applicable Original Warrants. The parties hereto further
agree that the Holder may voluntarily exercise, from time to time, the Original
Warrants. As used herein “Attribution Party Pro Rata Percentage” means the
percentage calculated by dividing (i) the total number of Original Warrants held
by the Holder, by (ii) the total number of Original Warrants held by the Holder
and its Attribution Parties. Notwithstanding anything to the contrary contained
herein, any exercises of the Original Warrants pursuant to this Agreement shall
use the Amended Exercise Price.

 

(c) In addition to the foregoing, subject to the Holder’s ability to exercise
Original Warrants in compliance with the Beneficial Ownership Limitations (as
defined in and as set forth in Section 2(e) of each of the Original Warrants
held by the Holder), on the 62nd calendar day after the Closing Date, the Holder
agrees to exercise as many Original Warrants as it can receive upon such
exercise and still be in compliance with the Beneficial Ownership Limitations.
Any such exercise shall be done in accordance with the provisions set forth in
the Original Warrants and consistent with the last three sentences of clause (b)
above.

 

Section 2.2 Issuance of New Warrants. Within two Trading Days of the Closing
Date, the Company shall deliver to the Holder the New Warrants to which the
Holder is entitled. The Holder shall be entitled to receive a New Warrant
issuable for the identical number of shares of Common Stock as the Holder
exercises for cash pursuant to Section 2.1(a) above. Within two Trading Days of
the exercise of any Original Warrants, whether such exercise is required under
this Agreement, or is at the election of the Holder, the Company shall deliver
to the Holder one New Warrant issuable for the identical number of Original
Warrants exercised.

 

Section 2.3 Legends; Restricted Securities. (a) The Holder understands that the
New Warrants and the shares of Common Stock underlying New Warrants are not, and
may never be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state and, accordingly, each
certificate, if any, representing such securities shall bear a legend
substantially similar to the following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

 2 

 

 

(b) Certificates evidencing shares of Common Stock underlying the New Warrants
shall not contain any legend (including the legend set forth in Section 2.3(a)
hereof), (i) while a registration statement covering the resale of such Common
Stock is effective under the Securities Act, (ii) following any sale of such
Common Stock pursuant to Rule 144, (iii) if such Common Stock is eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Common
Stock and without volume or manner-of-sale restrictions, (iv) if such Common
Stock may be sold under Rule 144 and the Company is then in compliance with the
current public information required under Rule 144 as to such Common Stock, or
(v) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Securities and Exchange Commission (the “Commission”)). The
Company shall cause its counsel to issue a legal opinion to the transfer agent
promptly after the Delegend Date (as defined below) if required by the Company
and/or the transfer agent to effect the removal of the legend hereunder, which
opinion shall be in form and substance reasonably acceptable to the Holder. If
such Common Stock may be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Common Stock
shall be issued free of all legends. The Company agrees that following the
Delegend Date or at such time as such legend is no longer required under this
Section 2.3(b), it will, no later than two (2) Trading Days following the
delivery by the Holder to the Company or the transfer agent of a certificate
representing the Common Stock underlying the New Warrants issued with a
restrictive legend (such second Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to the Holder a certificate representing such shares
that is free from all restrictive and other legends or, at the request of the
Holder shall credit the account of the Holder’s prime broker with the Depository
Trust Company System as directed by the Holder. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section 2.3(b). “Delegend Date”
means the earliest of the date that (a) a registration statement with respect to
the Common Stock has been declared effective by the Commission or (b) all of the
Common Stock has been sold pursuant to Rule 144 or may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions or (c) following the six (6) month anniversary of (I) the Closing
Date if a New Warrant is exercised pursuant to a cashless exercise or (II) the
date of the related cash exercise of the New Warrants provided, in each case
that the applicable holder of the New Warrants or the Common Stock, as the case
may be, is not an Affiliate of the Company, the Company is in compliance with
the current public information required under Rule 144 (“Current Public
Information Requirement”) and all such Common Stock may be sold pursuant to Rule
144 or an exemption from registration under Section 4(a)(1) of the Securities
Act without volume or manner-of-sale restrictions; provided, further, however,
that if the Company fails to comply with the Current Public Information
Requirement at any time following the applicable six (6) month anniversary set
forth above and the one (1) year anniversary of the Closing Date, the Company
shall promptly provide notice to the Holder and the Holder undertakes not to
sell such Common Stock pursuant to Rule 144 until the Company notifies the
Holder that it has regained compliance with the Current Public Information
Requirement; and provided further, that if a delegending is in effect solely as
the result of the effectiveness of a registration statement covering the resale
of any Common Stock, the Holder undertakes not to sell any such Common Stock if
the Holder is notified or otherwise becomes aware that such registration
statement has been withdrawn or suspended, contains a material misstatement or
omission or has become stale. The Holder agrees with the Company that the Holder
will sell or transfer any New Warrants or shares of Common Stock underlying New
Warrants pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if such securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing any such securities as set forth in this Section 2.3
or otherwise is predicated upon the Company’s reliance upon this understanding.

 

 3 

 

 

Section 2.4 Filing of Form 8-K and Supplement to Registration Statement. Prior
to 9:00 am ET on October 13, 2017, the Company shall issue a Current Report on
Form 8-K, reasonably acceptable to the Holder disclosing the material terms of
the transactions contemplated hereby, which shall include this form of Agreement
(the “8-K Filing”). From and after the issuance of the 8-K Filing, the Company
represents to the Holder that it shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filing. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees or agents, on the one hand, and the Holder or any of its affiliates,
on the other hand, shall terminate. The Company shall not, and shall cause each
of its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide the Holder with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
date hereof without the express prior written consent of the Holder. To the
extent that the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, delivers any material, non-public
information to the Holder without the Holder’s consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
non-public information. On or prior to the Closing Date, the Company hereby
covenants and agrees to file a prospectus supplement to have the resale
registration statement with respect to the Warrant Shares contemplate the
amendment to the exercise price contemplated by Section 2.5 below.

 

Section 2.5. Amendment to Exercise Price in Original Warrants. The Company and
the Holder hereby agree to amend and restate Section 2(b) of the Original
Warrants as follows: “b) Exercise Price. The exercise price per share of the
Common Stock under this Warrant Shall be (i) $1.00 during the period beginning
on October 12, 2017 through December 15, 2017, inclusive, and (ii) $1.96 from
and after December 16, 2017, in each case subject to adjustment hereunder (the
“Exercise Price”).

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

 4 

 

 

(b) Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of New Jersey.

 

(c) Registration Statement. The Warrant Shares are registered for resale on a
Form S-3 Registration Statement and the Company knows of no reasons why such
registration statement shall not remain available for the resale by the Holder
of such Warrant Shares for the foreseeable future. The Company shall use
commercially reasonable efforts to keep the Registration Statement effective and
available for the resale of the Warrant Shares underlying the Original Warrants
until all Original Warrants are exercised and the Warrant Shares are sold by the
Holder. If the Company is unable to keep the Registration Statement effective
and available, the Holder may exercise the Original Warrants by means of a
cashless exercise in accordance with the terms of the Original Warrants, but
using the Amended Exercise Price.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

(e) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other Person acting on its behalf has provided any of Holder or their
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Holder regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including but not limited to the disclosure set forth in the SEC
Reports, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. As used herein, “SEC Reports” means all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the Commission pursuant to the reporting requirements of the 1934
Act, including all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein.

 

(f) Issuance of Securities. The issuance of the New Warrants are duly authorized
and, upon issuance in accordance with the terms of this Agreement, the New
Warrants shall be validly issued and free from all preemptive or similar rights
(except for those which have been validly waived prior to the date hereof),
taxes, liens and charges and other encumbrances with respect to the issue
thereof. As of the Closing Date, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals or exceeds the
maximum number of Warrant Shares issuable upon exercise of the New Warrants
(without taking into account any limitations on the exercise of the New Warrants
set forth therein). Upon exercise of the New Warrants in accordance with the New
Warrants, the Warrant Shares when issued will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Assuming the accuracy of each of the representations and warranties set forth in
Section 3.2 of this Agreement, the offer and issuance by the Company of the New
Warrants is exempt from registration under the 1933 Act.

 

 5 

 

 

(g) No General Solicitation. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the New Warrants.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the New Warrants or the shares of Common Stock underlying the
New Warrants (collectively, the “Securities”) under the 1933 Act, whether
through integration with prior offerings or otherwise, or cause this offering of
the Securities to require approval of shareholders of the Company for purposes
of the 1933 Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the Securities under
the 1933 Act or cause the offering of any of the Securities to be integrated
with other offerings for purposes of any such applicable shareholder approval
provisions.

 

(i) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Holder a copy of any disclosures provided thereunder.

 

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement.

 

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b) No Conflicts. The Holder represents and warrants that the execution,
delivery and performance of this Agreement by the Holder and the consummation by
the Holder of the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of the Holder’s organizational or charter
documents, or (ii) conflict with or result in a violation of any agreement, law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority which would interfere with the ability of
the Holder to perform its obligations under this Agreement.

 

 6 

 

 

(c) Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrants and the merits and risks of
investing in the Warrant Shares; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. The Holder acknowledges and agrees that neither Maxim Group LLC (the
“Advisor”) nor any Affiliate of the Advisor has provided the Holder with any
information or advice with respect to the Securities nor is such information or
advice necessary or desired. Neither the Advisor nor any Affiliate has made or
makes any representation as to the Company or the quality of the securities
issued and issuable hereunder and the Advisor and any Affiliate may have
acquired non-public information with respect to the Company which the Holder
agrees need not be provided to it. In connection with the issuance of the
securities hereunder to the Holder, neither the Advisor nor any of its
Affiliates has acted as a financial advisor or fiduciary to the Holder.

 

(d) Holder Status. The Holder represents and warrants that is an “accredited
investor” as defined in Rule 501 under the Securities Act.

 

(e) Knowledge. The Holder, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Warrant Shares, and has so evaluated the merits
and risks of such investment. The Holder is able to bear the economic risk of an
investment in the Warrant Shares and, at the present time, is able to afford a
complete loss of such investment.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 [Intentionally Omitted].

 

Section 4.2 Subsequent Equity Sales.

 

(a) From the date hereof until thirty (30) days after the Closing Date, neither
the Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents. As used herein “Common Stock Equivalents” means any
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

 

(b) Notwithstanding the foregoing, this Section 4.2 shall not apply in respect
of an Exempt Issuance. “Exempt Issuance” means the issuance of (a) shares of
Common Stock or options to employees, officers or directors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose for services rendered to the Company, (b) securities upon the exercise
or exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities (other than in connection with stock
splits or combinations) or to extend the term of such securities, (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equity holders of a Person) which is,
itself or through its subsidiaries, an operating company or an owner of an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities and (e) securities issued on or after the
tenth day following the Closing Date provided such securities are issued as
“restricted securities” (as defined in Rule 144) and the purchasers of such
securities are not granted registration rights that enable or require the filing
of a resale registration statement until after the 31st day after the Closing
Date.

 

 7 

 

 

Section 4.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to the
email address of the Holder set forth on Holders’ signature page.

 

Section 4.4 Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the New Warrants. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

Section 4.5 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.6 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the New Warrants.

 

Section 4.8 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.9 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 4.10 Fees and Expenses. Except as expressly set forth herein, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Warrant Shares.

 

 8 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 

COMPANY:

 

AKERS BIOSCIENCES, INC.         By:                      Name:    Title:    

 

Bank Account and Wire Instructions

 

[insert]

 

 9 

 

 

[HOLDER SIGNATURE PAGES TO AKER

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:  

 

Signature of Authorized Signatory of Holder:  

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:  

 

Email Address of Holder:  

 

Number of Original Warrants held:       Number of Original Warrants deemed
exercised:  

 

Aggregate Exercise Price of Warrants deemed Exercised:       Warrant Shares
underlying Warrants deemed exercised:  

 

Instructions for Warrant Shares to be issued upon initial exercise of Original
Warrants:  

 

Number of New Warrants to be issued to Holder upon deemed exercise:  

 

Address for Delivery of New Warrants for Holder:       DWAC Instructions:  

 



 10 

 



